ORDER
This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Mark David Wemple, to issue a reprimand to the Respondent. The Court having considered the Petition, it is this 13th day of June, 2017;
ORDERED, that Respondent, Mark David Wemple, be and he is hereby REPRIMANDED for violating Rules 1.4 and 1.15(a) and (c) of the Maryland Lawyers’ Rules of Professional Conduct; and it is further
ORDERED, that, the Clerk of the Court shall give the notice required by Maryland Rule 19-707(e).